Citation Nr: 0926106	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  04-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The Veteran served on active military service from May 1969 
to April 1971.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to service connection 
for hypertension, to include as secondary to service-
connected diabetes mellitus.

The Veteran testified during a hearing before the undersigned 
Veterans Law Judge in October 2006; a transcript of that 
hearing is of record.  

In February 2007 and March 2009, the Board remanded the 
Veteran's claim for further development.  The development has 
been completed, and the case is before the Board for final 
review.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Essential hypertension is first shown more than one year 
after the Veteran's separation from service and is not shown 
to be related to that service.

3.  Competent and persuasive evidence of record does not 
reflect that the Veteran's hypertension is proximately due to 
or aggravated by his service-connected diabetes mellitus.





	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, nor may service incurrence of hypertension be 
presumed; hypertension is not proximately due to or the 
result of service-connected diabetes mellitus.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's claim for service connection for 
hypertension, to include as secondary to service-connected 
diabetes mellitus was received in August 2002.  Thereafter, 
he was notified of the general provisions of the VCAA by the 
Waco RO and Appeals Management Center (AMC) in correspondence 
dated in November 2002 and October 2008, respectively.  These 
letters notified the Veteran of VA's responsibilities in 
obtaining information to assist the Veteran in completing his 
claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
provided other pertinent information regarding VCAA.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in June 2009.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, private treatment records, and VA 
treatment records have been obtained and associated with his 
claims file.  The Veteran has also been provided with VA 
examinations to assess the current nature and etiology of his 
claimed hypertension disability.  

Furthermore, the Veteran has been notified of the evidence 
and information necessary to substantiate his claim, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
service connection may be presumed for cardiovascular-renal 
disease (to include hypertension), which manifested to a 
compensable degree within one year after discharge from 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R.§§ 3.307, 3.309 
(2008).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310(a) (effective before and 
after October 10, 2006).  The Court has held that when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  See Allen v. Brown, 7 Vet. App. 
439 (1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  See 38 C.F.R. § 3.310(b) (2007).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2008); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The Veteran is seeking service connection for hypertension 
either as directly incurred as a result of events in service, 
or as secondary to his service-connected diabetes mellitus.

The Veteran's service treatment records are negative for 
complaint, diagnosis, or treatment for hypertension.  A pre-
induction examination report dated in August 1967 listed a 
blood pressure reading of 120/86, an enlistment examination 
report dated in February 1969 listed a blood pressure reading 
of 130/80, and a separation examination report dated in 
February 1971 listed a blood pressure reading of 130/80 and 
normal heart findings.

A post-service National Guard enlistment examination report 
dated in May 1972 listed a blood pressure reading of 138/80 
and normal heart findings.

In a private treatment record from Methodist Family Health 
Center dated in October 2001, the Veteran reported he had 
relocated and was seeking cardiology care.  He reported being 
followed for hypertension for 20 to 25 years and being non-
diabetic.  The assessment included prolonged history of 
hypertension, and the plan included health maintenance, as 
the Veteran admitted to being poorly compliant with his diet 
and activity level.  In a treatment note dated in November 
2001, the impression was hypertension and diabetes mellitus - 
newly diagnosed.  Additional private treatment records dated 
to July 2002 showed continued treatment for hypertension and 
diabetes mellitus.

In his original claim for service connection, the Veteran 
reported that his hypertension disability began in 1968 and 
that his diabetes disability began in May 2000.

In an initial VA treatment note dated in November 2002, the 
Veteran denied any acute complaints.

In a VA diabetes mellitus examination report dated in 
December 2002, the Veteran reported that during active duty 
he had blood pressure checks repeatedly, but was never put on 
medication until 1976 after discharge.  The impression 
included hypertension, which preceded the diabetes by [2]4 
years and therefore was not caused by it; and diabetes 
mellitus, Type II diagnosed at age 53 two years ago, now 
under treatment and apparently controlled.

In a VA urgent care note dated in February 2004, the Veteran 
had questions about his antihypertensive medications.  He 
received metoprolol in the mail after an appointment a few 
days earlier when his blood pressure was suboptimal, but did 
not know whether he should take it.  After an explanation, he 
agreed to start taking the medication.  In a VA pharmacy 
clinic note dated in May 2004, the Veteran admitted to not 
following a low sodium diet all the time.  The assessment 
included met blood pressure goal today.  In a VA prime clinic 
note dated in August 2004, the assessment was hypertension 
controlled today.  In a VA prime clinic note dated in April 
2005, the assessment was hypertension controlled on ace.  In 
a VA prime urgent care note regarding his diabetes medication 
later in April 2005, the Veteran indicated he did not take 
his blood pressure medication the previous night, and the 
assessment included hypertension, suboptimal control.  In a 
nutrition education note dated in August 2006, the Veteran 
described some changed eating habits, but admitted to still 
resorting to fast food for convenience.  Additional VA 
treatment records dated from November 2002 to November 2006 
showed ongoing treatment for hypertension and diabetes 
mellitus.  

During his October 2006 Travel Board hearing, the Veteran 
testified that while he was stationed in Vietnam, he was told 
that his blood pressure readings were high.  He would sit or 
rest for a while, and the second readings would be normal.  
He testified that he has received medical care for 
hypertension for over 25 to 30 years.  He also testified that 
his hypertension was diagnosed before his diabetes, and that 
a VA doctor had told him that his diabetes aggravated his 
hypertension.

In a VA hypertension examination report dated in May 2007, 
the Veteran reported that he was started on hypertension 
medication about 25 years ago and that he was diagnosed with 
diabetes in 2001.  He reported that his blood pressure 
medications were recently changed because his blood pressure 
was elevated.  The diagnosis was essential hypertension, 
currently uncontrolled on oral medication.  Addressing the 
question of whether the Veteran's blood pressure had been 
worsened by diabetes mellitus, the examiner indicated that 
there are no double blind randomized placebo controlled 
trials in the literature to support the fact that diabetes 
worsens hypertension.  Therefore, she opined that it was not 
at least as likely as not that the Veteran's hypertension was 
worsened by diabetes mellitus.

In May 2008, the Veteran submitted VA treatment records dated 
in March and September 2007 that contained medical opinions, 
stating that it is at least as likely as not that the 
hypertension is caused by, or made worse by, the Veteran's 
diabetes.  In each treatment note, the resident physician 
(and co-signing staff physician) assessed that following cath 
results evaluated by cardiologists, no additional 
interventions were warranted; continue prescribed 
cardiovascular medications - blood pressure improved.

In August 2008, the Board remanded the Veteran's claim, in 
part, to reconcile the March and September 2007 VA opinions 
that were in direct contradiction to the opinion of the VA 
physician following a May 2007 medical examination.

VA treatment records dated from March 2007 to February 2009 
revealed ongoing follow-up and treatment for hypertension, 
which was generally noted to be controlled.  An exception was 
in a May 2008 VA urgent care note for complaints related to 
leg pain when the Veteran denied any exercise and admitted to 
adding salt to most of his foods.  He was instructed to lose 
weight and to restrict his salt intake.

In a VA cardiovascular examination report dated in March 
2009, the examiner indicated that a detailed review of the 
claims folder showed that the Veteran was diagnosed with 
hypertension in 1976 and with diabetes in 2001.  The Veteran 
denied any headaches, vision complaints, chest pain, 
shortness of breath, orthopnea, paroxysmal nocturnal dyspnea, 
transient ischemic attacks or CVA's, or renal dysfunction.  
He complained of occasional lightheadedness and dizzy spells, 
but denied any loss of consciousness.  Following a physical 
examination, the impression was essential hypertension, which 
was diagnosed in the 1970's, presently on oral medications.  
He denied any history of hypertensive urgency or emergency.  
Renal function was reported in the normal range at present.  
The examiner opined that the present diagnosis of 
hypertension was not due to diabetes mellitus or worsened by 
diabetes mellitus.  The examiner explained that there are no 
studies in literature to support that diabetes worsens 
hypertension and hypertension is not due to diabetes 
mellitus.

As an initial matter, the Board has considered the Veteran's 
claim for entitlement to service connection for hypertension 
on a direct basis.  However, as noted above, service 
treatment records do not reveal any findings, diagnosis, or 
treatment of hypertension during active service.  Statements 
made by the Veteran in a private treatment note in October 
2001, during a VA examination in December 2002, and during 
testimony given under oath in October 2006 all indicated that 
hypertension was first shown in 1976, approximately five 
years after the Veteran's separation from active service and 
cannot be presumed to have been incurred during service.  The 
record also does not include any competent medical opinion 
establishing a nexus or medical relationship between the 
Veteran's current hypertension diagnosed post-service and 
events incurred during active service.  Therefore, service 
connection for hypertension on a direct basis must be denied.

The Board will now consider the Veteran's claim for 
entitlement to service connection for hypertension as 
secondary to his service-connected diabetes mellitus.  During 
the October 2006 hearing, the Veteran specifically contended 
that his hypertension was secondary to his service-connected 
diabetes mellitus.

In the February 2003 rating decision, the RO granted 
entitlement to service connection for diabetes mellitus and 
assigned a 20 percent rating, effective August 21, 2001.  
Evidence of record also clearly reflects that the Veteran has 
been diagnosed with current essential hypertension.  However, 
a preponderance of competent medical evidence of record does 
not show that the Veteran's current hypertension was 
proximately caused by or aggravated by his service-connected 
diabetes mellitus. 

In December 2002 and March 2009 VA examination reports, 
different physicians specifically opined that the Veteran's 
current essential hypertension was not caused by his service-
connected diabetes mellitus.  Both opinions were supported by 
the evidence of record showing that the Veteran's 
hypertension began more than two decades prior to his 
diabetes mellitus disability.  In May 2007 and the March 2009 
VA examination reports, different physicians also reached the 
same conclusion regarding the question of whether the 
Veteran's hypertension was aggravated by his service-
connected diabetes mellitus:  both determined that his 
hypertension was not aggravated by his diabetes mellitus, and 
they supported their conclusions noting that there are no 
studies in the medical literature to support the proposition 
that diabetes worsens hypertension.  

The Board accords great probative value to these opinions, 
and finds them to be dispositive of the question of whether 
the Veteran's hypertension was caused or aggravated by his 
service-connected diabetes mellitus because the May 2007 and 
March 2009 physicians' findings were based on a review of the 
Veteran's claims file, a thorough physical examination, and a 
review of medical literature.  See Hayes v. Brown, 5 Vet. 
App. 60, 69-70 (1993) (it is the responsibility of the Board 
to assess the credibility and weight to be given the 
evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion he reaches; as is true of any 
evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

In comparison, the Board finds that the March and September 
2007 VA opinions provided during the general course of the 
Veteran's treatment are factually inaccurate and unsupported 
by any articulated rationale.  In each instance, the 
physician opined that the Veteran's hypertension was caused 
by his diabetes, despite the well-documented medical evidence 
of record that his diabetes was diagnosed many years after he 
began treatment for hypertension.  In addition, each opinion 
asserted that the Veteran's hypertension was made worse by 
his diabetes.  However, no rationale was offered for the 
conclusion, such as medical studies, or any correlation 
between any worsening of the Veteran's hypertension and his 
diabetes found in his medical records.  In fact, although he 
has struggled to maintain a low sodium diet as instructed, 
the Veteran's VA treatment records reflect that his 
hypertension mostly has been adequately controlled.  
Therefore, the Board concludes that the March and September 
2007 opinions are entitled to no probative value.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (holding 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion that contributes to the 
probative value to a medical opinion).

In addition to the medical evidence, the Board has considered 
the assertions of the Veteran and his representative advanced 
in connection with the appeal.  The Board does not doubt the 
sincerity of the Veteran's belief that he has a current 
hypertension disability as a result of events during military 
service or as secondary to his service-connected diabetes 
mellitus.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the 
Veteran is a layperson without the appropriate medical 
training or expertise, he is not competent to render a 
probative (i.e., persuasive) opinion on such a medical 
matter.  Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the lay 
assertions as to the nature, onset, or etiology of his 
essential hypertension disability have no probative value.

For all the foregoing reasons, the claim for service 
connection for hypertension on either a direct or secondary 
basis must be denied.  In arriving at the decision to deny 
the claim, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


